Exhibit 10.1

 

THIRD AMENDMENT TO THE VIVUS, INC.

 

LELAND F. WILSON EMPLOYMENT AGREEMENT

 

DATED DECEMBER 20, 2007

 

This Third Amendment to the VIVUS, Inc. Leland F. Wilson Employment Agreement is
made as of January 27, 2012 by and between VIVUS, Inc., a Delaware corporation
(the “Company”), and Leland F. Wilson (“Executive”) dated December 20, 2007,
with an effective date of June 1, 2007 (the “Effective Date”).

 

WHEREAS, the parties entered into the VIVUS, Inc. Leland F. Wilson Employment
Agreement dated December 20, 2007, as amended by the first and second amendments
thereto (the “Original Agreement”), and the Original Agreement had an initial
term of four (4) years commencing upon the Effective Date (the “Initial Term”).

 

WHEREAS, the parties wish to amend the Original Agreement to extend the Initial
Term up to and including June 1, 2012.

 

WHEREAS, the Original Agreement, as set forth in Section 20 provides that any
amendments to the Original Agreement must be in a writing executed by the
parties.

 

WHEREAS, the parties enter into this Third Amendment to amend the Original
Agreement as set forth below to allow for an Initial Term commencing on the
Effective Date and ending on June 1, 2012.

 

NOW THEREFORE, the parties agree as follows:

 

1.             Section 3 of the Original Agreement shall be amended and restated
in its entirety to read as follows:

 

3.             Term of Agreement.  This Agreement will have an initial term
commencing on the Effective Date and ending on June 1, 2012 (the “Initial
Term”).  On the fifth anniversary of the Effective Date, this Agreement will
renew for an additional one (1) year term (the “Additional Term”) unless either
party provides the other party with written notice of non-renewal at least
ninety (90) days prior to the date of automatic renewal.  If the Company
provides Executive with a notice of non-renewal, and such non-renewal is for
reasons other than Cause, Executive will be entitled to the amounts and benefits
specified in Section 8 of this Agreement.

 

2.             This Third Amendment may be executed in one (1) or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.  This Third Amendment may
be executed by facsimile signature, which shall be deemed to be effective.

 

3.             Upon the execution of this Third Amendment by the Company and
Executive, this Third Amendment shall be binding upon the parties to the
Original Agreement.

 

1

--------------------------------------------------------------------------------


 

4.             Except as set forth above, the remainder of the Original
Agreement shall remain in full force and effect and shall be binding on all
parties thereto.  All terms not otherwise defined in this Third Amendment shall
have the meanings prescribed to them in the Original Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Third Amendment to the
VIVUS, Inc. Leland F. Wilson Employment Agreement dated December 20, 2007, as
amended to date, as of the date set forth below.

 

COMPANY

 

EXECUTIVE

 

 

 

VIVUS, Inc.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

/s/ Mark B. Logan

 

/s/ Leland F. Wilson

(Signature)

 

(Signature)

 

 

 

Mark B. Logan

 

Leland F. Wilson

(Print Name)

 

(Print Name)

 

 

 

Chairman of the Board

 

N/A

(Print Title if signing on behalf of an entity)

 

(Print Title if signing on behalf of an entity)

 

 

 

Dated:  January 27, 2012

 

Dated:  January 27, 2012

 

2

--------------------------------------------------------------------------------